DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has Provisional 62/861,161 filed 06/13/2019 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kate Tetzlaff on 08/25/2022.

The application has been amended as follows: 
Claims 7 and 12 cancelled.
In claim 1, lines 4-5, replaced “the inner tube” with “the inner shaft”.
In claim 1, lines 10 and 11, added “the” in front of “outer slot”.
In claim 6, line 13, deleted “and”.
In claim 6, line 15, added “; wherein the handle comprises an actuator operatively connected to the outer tube, the actuator configured to rotate the outer tube relative to the knot pusher from the first position to the second position; and wherein the actuator is moved in a first direction to rotate the outer tube and in a second direction to axially translate the outer tube”.
In claim 8, line 1, replaced “claim 7” with “claim 6”.
Allowable Subject Matter
Claims 1-6, 8-11 and 13-18 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 6 and 14, the prior art fails to disclose in combination with other limitations of the claim, a knot pushing and suture-cutting device and method comprising an actuator connected to the outer tube to rotate the outer tube for retaining of the suture and retracting the outer tube for cutting of the suture.
The closest prior art US 9,247,935 to George et al. discloses arthroscopic knot pusher and suture cutter comprise inner and outer tube, the suture being retained in the slot of the inner tube by an inner rod and the suture being cut by advancing the outer tube.  There is no teaching of an actuator that doing both the rotating and cutting the suture by actuating the outer tube.  US 8,211,123 to Gross et al. discloses suture trimmer by rotating the inner tube relative to the outer tube to trim suture or US 11,219,447 to Juan et al. discloses system and method for suture trimming having an inner tube for retaining suture by retracting into the outer tube and a cutter disposed within the outer tube advanced over the inner tube for cutting of the suture.  These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention of having an actuator for rotating and cutting suture by actuating the outer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771